Citation Nr: 1101437	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-32 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot, great toe injury.

2.  Entitlement to service connection for an upper back disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for right hand carpal tunnel syndrome.

4.  Entitlement to an initial compensable evaluation for 
degenerative joint disease (DJD) of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and N.C.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1985 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, as part of the Benefits Delivery at Discharge 
(BDD) program.  The purpose of the BDD program is to help ensure 
a smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

In September 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge a transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the Veteran's September 2009 hearing, the Veteran submitted 
additional medical evidence directly to the Board.  The 
undersigned Veterans Law Judge explained that in order to allow 
the Board to consider the newly submitted evidence in the first 
instance, the Veteran would need to submit a written waiver of RO 
consideration of the evidence.  As of this date, the Veteran has 
not waived initial RO consideration of the newly submitted 
evidence.  Pursuant to 38 C.F.R. § 20.1304(c), the Board cannot 
undertake an initial review of pertinent evidence unless the 
Veteran has submitted a waiver.  Therefore, remand for initial RO 
consideration of this evidence is in order to avoid violating the 
Veteran's due process rights.

Concerning the claims for service connection for residuals of a 
left great toe injury and an upper back disorder, the Veteran was 
afforded a general VA examination performed by a fee-basis 
examiner in April 2007, prior to his discharge from active duty.  
It does not appear that the examiner had access to the Veteran's 
claims file or reviewed any of the Veteran's prior medical 
history, as the report does not include a notation that the 
claims file was reviewed, and the examiner made no comments 
concerning the service treatment records.

The evidence reflects that another VA examination was scheduled 
for the Veteran in August 2009.  A notation on the examination 
request indicates that the examination was cancelled, as the 
"Veteran withdrew claim" and was overseas.

The Court of Appeals for Veterans Claims has stated that the 
fulfillment of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one that takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Additionally, the Veteran has not withdrawn his claims for 
service connection for left toe and upper back disorders.  
Therefore, on remand, the Veteran should be afforded a VA 
examination for an etiology opinion concerning any present left 
toe and upper back disorders.

Turning to the claims for higher ratings for right hand carpal 
tunnel syndrome and DJD of the right shoulder, the Veteran 
asserted during his September 2010 Board hearing that his 
disorders had increased in severity.  He mentioned that the day 
after the hearing he was having a nerve conduction test 
performed.  When VA is put on notice of the existence of private 
medical records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
While this case is in remand status, the RO/AMC must provide the 
Veteran with an authorization form in order to allow for the 
release of these records.

The record also reflects that the Veteran has never had a full 
range of motion test performed on his shoulder.  After all 
outstanding authorized records have been received, the RO/AMC 
should schedule the Veteran for an examination to determine the 
current symptomatology of his right hand carpal tunnel and right 
shoulder disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for left toe, upper back, right 
hand carpal tunnel, and right shoulder 
disorders that is not evidenced by the 
current record.  The RO/AMC must gather any 
outstanding VA treatment records and provide 
the Veteran with authorization forms for the 
release of any identified outstanding private 
treatment records.  The RO/AMC must 
specifically ask the Veteran to complete an 
authorization form allowing for the release 
of his nerve conduction studies.  Any such 
records must be obtained and associated with 
the claims folder.  If any identified private 
records cannot be obtained, the Veteran must 
be so informed and provided an opportunity to 
submit any copies thereof in his possession.

2.  The RO/AMC will afford the Veteran an 
examination at an appropriate facility, to 
determine whether he has a left great toe 
and/or upper back muscular or bony 
disability, which is related to his active 
duty service.  

The following considerations will govern the 
examination:

a.	The claims folder and a copy of this 
remand will be made available to the 
examiner, who must specifically 
acknowledge receipt and review of these 
materials in any report generated.

b.	After reviewing the claims file, and 
examining the Veteran, the examiner must 
provide opinions as to whether the Veteran 
has current left great toe and/or upper 
back muscular or bony disabilities as the 
result of his active duty service.

c.	Although the examiner is obligated to 
review the claims folder, the examiner's 
attention is specifically called to the 
following:  

(1)	A May 2001 service treatment 
record showing a diagnosis of a 
cervical strain; 

(2)	The January 2007 service 
retirement examination report showing 
reports of chronic back pain;

(3)	The January 2007 Report of 
Medical History which reflects the 
Veteran's complaints of back and left 
foot pain at the time of his service 
retirement; 

(4)	The June 2009 statement from 
J.A. who asserts he was the medic in 
the Veteran's service unit and 
treated the Veteran for upper back 
and left toe pain.

d.	The examiner must provide a response 
with a rationale as to the question 
whether the Veteran has a left great toe 
and/or upper back muscular or bony 
disorder (i.e., recurrent muscular strain; 
degenerative disc disease, or other 
disorder) as a result of his active 
service.

All clinical findings should be reported in 
detail.  If any examiner is unable to state 
an opinion without resorting to speculation, 
he or she must so indicate and explain why.

3.  The RO/AMC will afford the Veteran an 
examination at an appropriate facility with a 
physician appropriately qualified to express 
opinions as to neurological disorders.

The purpose of the examination is to 
determine the nature and severity of the 
Veteran's disability of the median nerve of 
the right upper extremity.

The following considerations will govern the 
examination:

a.	The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

b.	If deemed appropriate by the 
examiner, the Veteran may be scheduled for 
further examinations.  All indicated tests 
and studies must be performed.  

c.	The examiner will specifically 
address the following with respect to the 
Veteran's right median nerve disability:

(1)		Does the Veteran have any 
degree of paralysis of the median 
nerve?

(2)		Does the Veteran have 
neuritis of the median nerve?

(3)		Does the Veteran have 
neuralgia of the median nerve?

(4)		Is the Veteran's 
disability of the median nerve wholly 
sensory, or is there additional organic 
involvement?

(5)		Describe any positional or 
functional abnormality of the hand, 
including whether there is any 
inclination to the ulnar side or any 
other positional abnormality of the 
hand; whether the index and middle 
fingers are extended more than 
normally; whether the index and middle 
fingers are abnormally limited in 
flexion; the presence and if so extent 
of any atrophy of the of the muscles of 
the thenar eminence of the hand; 
whether pronation of the hand is 
incomplete or defective; whether the 
Veteran can make a fist; whether the 
Veteran can flex the distal phalanx of 
the thumb; whether there is defective 
opposition and abduction of the thumb; 
whether flexion of the wrist is 
weakened; and whether there are trophic 
changes attributable to disability of 
the median nerve.

(6)		The examiner must provide 
as complete information as possible as 
to the nature and extent of the pain 
the Veteran experiences due to his 
median nerve disability and whether or 
the extent to which the pain appears to 
be of organic origin.  The examiner 
must use words such as mild, moderate, 
severe, excruciating, or words of 
similar meaning, so that the Board can 
have a layman's sense of the pain 
experienced by the Veteran. 

(7)		The examiner must further 
indicate the extent to which the 
Veteran's carpal tunnel disability of 
right the upper extremity limits 
occupational tasks such as lifting, 
carrying, or writing, and the extent to 
which the Veteran's lifestyle and 
activities of daily living are 
impaired.

c.	The examiner is requested to provide 
a complete rationale for his or her 
opinion, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

If the examiner is unable to render any 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

4.	The RO/AMC will afford the Veteran an 
examination at an appropriate facility with a 
physician appropriately qualified to express 
opinions as to orthopedic disorders.

The purpose of the examination is to 
determine the nature and severity of the 
Veteran's disability of the right shoulder.

The following considerations will govern the 
examination:  

a.	The examiner must be provided with 
the Veteran's claims file for review.  

b.	The examiner should report on the 
current symptoms and manifestations of the 
Veteran's right shoulder disability.  

(1)	The report should include the 
ranges of motion of the right 
shoulder, in degrees, and should note 
whether there is pain on motion.  

(2)	The examiner should also note 
any pain at rest and any weakness in 
the right shoulder.

(3)	The examiner is asked to 
characterize the combined disabling 
effects of any current weakness, 
pain, and limitation of motion as 
"less than moderately severe," 
"moderately severe," or "markedly 
severe."

c.	The examiner is requested to provide 
a complete rationale for his or her 
opinion, based on his or her clinical 
experience, medical expertise, and 
established medical principles.

If the examiner is unable to render any 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

5.  The AMC/RO must review any examination 
report to ensure that it is in complete 
compliance with the directives of this remand.  
If any report is deficient in any manner, the 
AMC/RO must implement corrective procedures.

6.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran should be furnished 
a supplemental statement of the case and given 
the opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


